The plaintiffs in error were convicted in the district court of Garfield county on a charge of having the unlawful possession of narcotics, and were each sentenced to serve a term of three years in the state penitentiary.
From the judgment and conviction the parties appealed to this court. The appeal was perfected in September, 1927, by filing in this court their petition in error with case-made attached. Since the appeal was taken, and before final submission of the case, the plaintiff in error Tom Short departed this life, as shown by statement of his attorney of record. In a criminal prosecution, the purpose of the proceeding being to punish the accused, the action must necessarily abate upon his death, and, where it is made to appear that the plaintiff in error has died pending the determination of his appeal, the cause will be abated. It is therefore ordered that the said cause do abate as to the *Page 287 
plaintiff in error Tom Short, with directions to the trial court to enter its appropriate order to that effect.
DAVENPORT and CHAPPELL, JJ., concur.